Title: To John Adams from Timothy Pickering, 10 February 1800
From: Pickering, Timothy
To: Adams, John



Department of State Feby. 10. 1800.

The Secretary of State begs leave to inform the President of the United States, that the Georgia Commissioners are desirous of meeting those appointed by the United States, without delay, on the subject of the claims of Territory. As Mr. Sitgreaves is gone for London, the Secretary respectfully proposes that another Commissioner should be appointed in his place; and submits whether it would not be expedient to name the Attorney General.

Timothy Pickering